The opinion of the court was delivered
Per Curiam.
The fact that the opinion of the court was not filed until some time after the decree dismissing the bill was entered, does not detract from the clear presentation of the evidence and the correct conclusions of law therein contained. No opinion having been filed when the decree was made it was entirely proper to supply the omission thereafter. It is true it should have been attached to the record and duly certified; yet its authenticity is unquestioned.
It is a salutary rule that a trustee dealing with the property of his eestui que trust cannot divert it to purposes foreign to the trust without the utmost openness and frankness with the party beneficially interested therein. The evidence must show *523that the trustee made full disclosures to his cestui qm trust to sustain a purchase of the trust property from the latter: Spencer’s Appeal, 80 P. F. S., 317. In this case however we think the necessary disclosures were made. The appellant had as full knowledge of every fact connected with the property as the trustee had. There was no fraud, no concealment. The transaction was open and fair, and received the undoubted and intelligent approval of the appellant.
Decree affirmed and appeal dismissed at the costs of the appellant.